Per Curiam.
This action has been before the court on two former appeals. 111 Minn. 452, 127 N. W. 448; 116 Minn. 79, 133 N. W. 167. The facts are there fully stated, and a restatement is deemed unnecessary. The questions presented on the different trials were practically the same, namely: (1) Whether the defendants were joint purchasers of the eggs, or whether the Peifer Company was their agent in the purchase; and (2) whether if not so purchased, defendants were bona fide holders of the warehouse receipt.
Our examination of the record leads to the conclusion that these questions were properly submitted to the jury and that the evidence supports the verdict. Under the facts disclosed, the trial court did not err in charging the jury that defendants had the burden of establishing the good faith of their ownership of the warehouse receipt.
Order affirmed.